GOF PSUM1 04/17 SUPPLEMENT DATED APRIL 3, 2017 TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUS OF EACH OF THE FUNDS LISTED BELOW Franklin Alternative Strategies Funds Franklin K2 Alternative Strategies Fund Franklin K2 Global Macro Opportunities Fund Franklin K2 Long Short Credit Fund Franklin Pelagos Commodities Strategy Fund Franklin California Tax-Free Income Fund Franklin California Tax-Free Trust Franklin California Intermediate-Term Tax-Free Income Fund Franklin Custodian Funds Franklin Dynatech Fund Franklin Growth Fund Franklin Income Fund Franklin U.S. Government Securities Fund Franklin Utilities Fund Franklin Federal Tax-Free Income Fund Franklin Fund Allocator Series Franklin Corefolio Allocation Fund Franklin Founding Funds
